Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered.  Prior art Stockner et al. has been used to address the amendments to the claims
See the rejection below for further detail.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockner et al. (US PGPub 20160131132 A1).
Regarding Claim 1, Stockner et al. disclose a system for transferring LP gas from a first tank (122) to a second tank (102), comprising: an inlet port (250) configured for connection to a single connection port of the first tank (Fig. 2), the inlet port configured to receive liquid phase LP gas, vapor phase LP gas, and a combination of both from the first tank (Paras. 20 which states “some fuels, such as LNG, may be stored in a liquid state and supplied to the engine 102 in a liquid state, a gaseous state, or combinations thereof” and 23 which states “the term "fluid" is used herein to describe gases, liquids, slurries, combinations thereof”); an outlet port (256) configured for connection to a single connection port of the second tank (Fig. 2), the outlet port configured to deliver the liquid phase LP gas, vapor phase LP gas, and combination of both to the second tank (Paras. 20 which states “some fuels, such as LNG, may be and a combination of both from the first tank via the inlet port to the second tank via the outlet port through the first and second conduits (Paras. 20 which states “some fuels, such as LNG, may be stored in a liquid state and supplied to the engine 102 in a liquid state, a gaseous state, or combinations thereof” and 23 which states “the term "fluid" is used herein to describe gases, liquids, slurries, combinations thereof”).  
Regarding Claim 4, Stockner et al. disclose the pump (200) is a displacement pump (Para. 5).  
Regarding Claim 5, Stockner et al. disclose the pump (200) is a pneumatically driven displacement pump (Para. 32).  
Regarding Claim 7, Stockner et al. disclose the pump (200) the pump is configured to pull liquid LP gas from the first tank during a liquid phase and to pull vapor LP gas from the first tank during a transition phase (Paras. 20 which states “some fuels, such as LNG, may be stored in a liquid state and supplied to the engine 102 in a liquid state, a gaseous state, or combinations thereof” and 23 which states “the term "fluid" is used herein to describe gases, liquids, slurries, combinations thereof”).  
Regarding Claim 9, Stockner et al. disclose the first tank (122) is a vehicle fuel tank (Para. 17 which states “machine can be a railroad vehicle, an "over-the-road" vehicle such as a truck used in transportation, an off-road vehicle” and Para. 22 which 
Regarding Claim 10, Stockner et al. disclose the second tank (102) is a vehicle fuel tank (Para. 17 which states “machine can be a railroad vehicle, an "over-the-road" vehicle such as a truck used in transportation, an off-road vehicle” and Para. 22 which indicates this system could be used in a vehicle fuel tank “it will be appreciated that the fuel supply system may be incorporated into other machines in other ways depending on the needs of the particular application”).  
Regarding Claim 11, Stockner et al. disclose the first tank is a first vehicle fuel tank and the second tank is a second vehicle fuel tank (Para. 17 which states “machine can be a railroad vehicle, an "over-the-road" vehicle such as a truck used in transportation, an off-road vehicle” and Para. 22 which indicates this system could be used in a vehicle fuel tank “it will be appreciated that the fuel supply system may be incorporated into other machines in other ways depending on the needs of the particular application”).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockner et al. (US PGPub 20160131132 A1).
Regarding Claim 2, Stockner et al. does not explicitly disclose the pump is configured to pump the LP gas from the first tank at a rate that is less than or equal to 2.0 gallons per minute.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a pump capable of pumping at a rate to maximize the performance of the system and minimizing costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).
Regarding Claim 3, Stockner et al. does not explicitly disclose the pump is configured to pump the LP gas from the first tank at a rate in the range of 1.4 to 2.0 gallons per minute.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a pump capable of pumping at a rate to maximize the performance of the system and minimizing costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).
Regarding Claim 19, the structural limitation of the apparatus described in the method is recited in Claims 1 and 2.  Accordingly the method steps recited in claim 19 are necessarily those performed when making and/or using the device of Stockner et al.
Regarding Claim 20, the structural limitation of the apparatus described in the method is recited in Claim 3.  Accordingly the method steps recited in claim 20 are necessarily those performed when making and/or using the device of Stockner et al.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 and 18 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753